                                                                      SO ORDERED.


                                                                      Dated: April 15, 2021



 1
 2
                                                                      Daniel P. Collins, Bankruptcy Judge
 3                                                                    _________________________________

 4

 5

 6                       IN THE UNITED STATES BANKRUPTCY COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8     In re:                                            (Chapter 7 Case)
 9     ROBERTO AMADOR TORRES                             No. 2:21-bk-01404-DPC
       fdba EL PUEBLO FOODS
10     aka ROBERT AMADOR TORRES,                         ORDER GRANTING TRUSTEE’S
                                                         APPLICATION FOR PRODUCTION
11                    Debtor.                            OF DOCUMENTS AND ORAL
                                                         EXAMINATION PURSUANT TO
12                                                       F.R.B.P. 2004 – ROBERTO AMADOR
                                                         DELGADO
13

14

15              This Court having considered the Application For Production of Documents and Oral
16    Examination Pursuant to Federal Rule of Bankruptcy Procedure 2004 filed by Lothar Goernitz,

17    Trustee (“Trustee”) and good cause having been established,

18
                IT IS HEREBY ORDERED that Roberto Amador Delgado shall produce the documents
      detailed in Exhibit "A" attached hereto, to Trustee's attorneys, Lane & Nach, P.C., 2001 East
19
      Campbell, Suite 103, Phoenix, Arizona, and shall submit to an oral examination under oath, on a
20
      date and time agreeable to the parties or, if upon notice, after not less than 28 days’ notice.
21
                IT IS FURTHER ORDERED approving Trustee’s calculation for compliance with FRBP
22
      2004(e) as set forth in Trustee’s Application.
23
                IT IS FURTHER ORDERED that Trustee shall promptly serve this Order on Roberto
24
      Amador Delgado and file a certificate of service therefor.
25                                    DATED AND SIGNED ABOVE
26

27

28


     Case 2:21-bk-01404-DPC       Doc 23 Filed 04/15/21 Entered 04/15/21 15:57:56              Desc
                                  Main Document    Page 1 of 2
1                                                    EXHIBIT “A”
2            With respect to El Pueblo Foods, LLC, (hereinafter “Corporation”) please produce the
      following:
3
              1.   Copies of all corporate income tax returns (federal and state) from from January 1, 2018, to the
4     present .
5             2. Copies of all corporate minutes, articles of incorporation, by-laws and stock transfer records.
6             3. Copies of any and all financial statements prepared by the Corporation or on its behalf, including
      but not necessarily limited to those prepared for submission to lending institutions from January 1, 2018, to
7     the present.
8            4. All titles, bills of sale or contracts of sale upon personal property for automobiles, boats,
      motorcycles, ATC's or aircraft belonging to the Corporation or in which it has or ever had any interest
9     whatsoever.
10             5. All leases to which the Corporation is a party or in which it has, or ever had, a legal or beneficial
      interest.
11
              6. All contracts to which the Corporation is a party or in which the Corporation has or ever had a
12    legal or beneficial interest.
13            7. All promissory notes in which the Corporation is or was a maker.
14            8. All promissory notes in which the Corporation is, or was, a holder or payee.
15            9. Copies of all canceled checks, monthly bank statements, check registers pertaining to all bank
      or other deposit accounts in the name of the Corporation or in which the Corporation now has or since
16    January 1, 2018, has had a legal or beneficial interest. This request is for all such accounts currently existing
      or which existed during the time period.
17
              10. All insurance policies and schedules owned by the Corporation at the present time.
18
              11. Copies of all business books and records for the period January 1, 2018, to the present,
19    including, but not limited to, the following:
20                        a.   The cash receipts journal;
                          b.   The cash disbursement journal;
21                        c.   The general ledger;
                          d.   The payroll journal;
22                        e.   The payroll tax returns;
                          f.   Schedule of accounts payable; and,
23                        g.   Schedule of accounts receivable.
24

25

26

27

28


     Case 2:21-bk-01404-DPC                           2
                                     Doc 23 Filed 04/15/21 Entered 04/15/21 15:57:56                     Desc
                                     Main Document    Page 2 of 2
